                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BAY MILLS INDIAN COMMUNITY,                  )
                      Plaintiff,             )
                                             )      No. 1:11-cv-729
-v-                                          )
                                             )      Honorable Paul L. Maloney
RICK SNYDER,                                 )
                         Defendant.          )
                                             )

                                   JUDGMENT

      On September 28, 2018, this Court granted Defendant Snyder's motion for summary

judgment. After consulting with the parties, the Court concludes there are no claims

remaining. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: October 30, 2018                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
